Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The disclosure is objected to because of the following informalities:
In the specification, par.25, the applicant states µ represents “micrometers” which is incorrect (it should be changed to µm).  
In the specification, par. 47, “finly” should be changed to --  finely  --. 
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 12-13, the applicant describes “or a current caused to run by applying a development voltage to the development member” as apparently an equivalent (by the use of “or”) of the electrostatic capacitance caused by the gap between the image carrier and development member which is unclear since they are 
	In claim 1, lines 13-14, it is unclear why the “control signal including a PWM signal of which period is a predetermined period” is connected to the “detection circuit” that detects the electrostatic capacitance. It is believed this phrase should be moved to line 9, so as to be connected to the processor which supplies the control signal. 
	In claim 1, line 18, “as time passes” is not understood which regard to changing the duty ratio. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites a processor for determining the “change pattern” of the duty ratio of the PWM signal which is believed recited in lines 15-16 of claim 1. 



4.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The applicant recites an image forming apparatus having an image carrier, a developing member, a power supply circuit for supplying a developing voltage to the developing member, a detection circuit for detecting an electrostatic capacitance between the image carrier and developing member, a processor which supplies a PWM control signal having a predetermined period to the power supply circuit, and the processor determining a change pattern of a duty ratio of the PWM control signal on the basis of the detected electrostatic capacitance and changing the duty ratio according to the determined change pattern which is not anticipated or rendered obvious by the prior art of record. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Okada teach an image forming apparatus having a power supply which outputs a developing voltage to a developing roller by a power supply circuit, a detection circuit which detects the change of capacitance between the image carrier and developing member, and a control circuit which adjusts the applied developing voltage 
	Park et al. teach an image forming apparatus having a power supply circuit to supply a developing voltage to a developing member, a detection circuit to determine the capacitive reactance between the developing member and an image carrier, and a controller to change the duty ratio of the applied developing voltage depending on the capacitive reactance but does not teach adjusting the duty ratio of a PWM control signal in accordance with the detected capacitance.
	Naruge teach an image forming apparatus which controls the developing bias applied to a developing member to prevent variations in the developing bias which result from differences in capacitance between the developing member and image carrier.
	Mukaibara teach an image forming apparatus having a power supply, a controller which controls the voltage applied to a developing member, the controller adjusting a PWM control signal to the power supply in order to control the developing voltage. 
	Suzuki et al. teach an image forming apparatus having a power supply which is controlled by detecting a capacitive load between the image carrier and developing member. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852